Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
Claims 1-17 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, it recites the limitation "the other part of the lower surface of the wiring trench".  There is insufficient antecedent basis for this limitation of “the other part of” in the claim. For the examination purpose, it is interpreted as "the other lower surface of the wiring trench” according to parent claim 2. 
Regarding claim 17, it recites the limitation "a lowermost lower surface of the second conductor".  There is antecedent basis issue in the claim because “a lowermost lower surface of the second conductor” is recited in the base claim1. For the examination purpose, it is interpreted as "the lowermost lower surface of the second conductor” according to the base claim 1. 
	
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki Matsuoka et al., (US 6,130,449 A, hereinafter Matsuoka) in view of Shoichi Fukui et al., (US 2010/0052062 A1, hereinafter Fukui).
Regarding claim 1, Matsuoka discloses a semiconductor device (Fig. 1) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Matsuoka’s Fig. 1, annotated. 
a semiconductor substrate (1); 
a first insulating film (silicon oxide film 901) formed over a main surface of the semiconductor substrate (1); 
interlayer insulating film 902,903) formed over the first insulating film (901); 
a third insulating film (interlayer insulating film 905) formed over the second insulating film (902,903); 
a first conductor (W plug 603) formed in the first insulating film (901) and the second insulating film (902,903); and 
a second conductor (W plug 605) formed in the second insulating film (902,903) and the third insulating film (905), 
wherein an upper surface of the first conductor (upper surface of 603) is formed higher than an upper surface of the first insulating film (upper surface of 901) which is in contact with the second insulating film (902,903), 
wherein a lowermost lower surface of the second conductor (lowermost lower surface of 605) is formed in the second insulating film (902,903), 
Matsuoka does not expressly disclose wherein a dielectric constant of the third insulating film (dielectric constant of 905) is lower than a dielectric constant of the first insulating film (dielectric constant of 901), and wherein the first insulating film (901) is extended along a majority of a length of the first conductor (majority of length of 603) in a direction (vertical direction) from the semiconductor substrate (1) to the second conductor (605).  
 However, in the same semiconductor device field of endeavor, Fukui discloses a third insulating film 16 in Fig. 1 comprises low-k dielectric material described in [0114-0116] which the dielectric constant is lower than that of a first insulating film 11 and that of a second insulating film 14 containing silicon oxide described in [0076, 0089], and 11 is extended along a majority of a length of a first conductor/plug 13 in a vertical direction from a substrate 1 to a second conductor/wiring 20. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Fukui’s Fig. 1, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Fukui’s interconnection configuration and Fukui’s low-k dielectric constant material for Matsuoka’s third insulating film 905 lower than that of the first and second insulating films 11, 14 to achieve high etching electivity and reduce the parasitic capacity described in [0122] by Fukui. 
Regarding claim 2, Matsuoka modified by Fukui discloses the semiconductor device according to claim 1, further comprising:
a wiring trench (Matsuoka’s wiring trench for 605 in Fig. 1) formed in the second insulating film (Matsuoka’s 902,903) and the third insulating film (Matsuoka’s 905), 
lowermost lower surface of Matsuoka’s wiring trench for 605) is formed in the second insulating film (Matsuoka’s 902,903), and 
wherein an other lower surface of the wiring trench (other lower surface of Matsuoka’s wiring trench for 605) is formed on the upper surface of the first conductor (the upper surface of the Matsuoka’s 603).  
Regarding claim 3, Matsuoka modified by Fukui discloses the semiconductor device according to claim 2,
wherein the first conductor (Matsuoka’s 603) is formed such that penetrate through the first insulating film (Matsuoka’s 901), 
wherein the second conductor (Matsuoka’s 605) is formed such that embedded in the wiring trench (Matsuoka’s wiring trench for 605), and 
wherein the second conductor (Matsuoka’s 605) contains copper (Fukui teaches the plug 13 can be W or Cu described in [0107]).  
Regarding claim 4, Matsuoka modified by Fukui discloses the semiconductor device according to claim 2,
wherein the first conductor (Matsuoka’s 603) and the second conductor (Matsuoka’s 605) are connected on the other part of the lower surface of the wiring trench (the other lower surface of Matsuoka’s wiring trench for 605).  
Regarding claim 5, Matsuoka modified by Fukui discloses the semiconductor device according to claim 2,
lowermost lower surface of Matsuoka’s wiring trench for 605) is located higher than the upper surface of the first insulating film (the upper surface of the Matsuoka’s 901).  
Regarding claim 6, Matsuoka modified by Fukui discloses the semiconductor device according to claim 5,
Matsuoka modified by Fukui does not expressly discloses wherein the lowermost lower surface of the wiring trench (lowermost lower surface of Matsuoka’s wiring trench for 605) is located 20nm or more higher than the upper surface of the first insulating film (the upper surface of the Matsuoka’s 901).  
However, Applicant has not presented persuasive evidence that the claimed “20nm or more higher” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed range of thickness).  Also, the applicant has not shown that the claimed “20nm or more higher” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to discover the optimum result by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed “the lowermost lower surface of the wiring trench is located 20nm or more higher than the upper surface of the first insulating film” to the rest of the claimed invention.
Regarding claim 7, Matsuoka modified by Fukui discloses the semiconductor device according to claim 1,
entire of the Matsuoka’s 605) is formed in the second insulating film (Matsuoka’s 902,903) and the third insulating film (Matsuoka’s 905).  
Regarding claim 8, Matsuoka modified by Fukui discloses the semiconductor device according to claim 7,
wherein the second conductor (Matsuoka’s 605) is not formed in the first insulating film (Matsuoka’s 901).  
Regarding claim 9, Matsuoka modified by Fukui discloses the semiconductor device according to claim 1,
wherein the dielectric constant of the third insulating film (the dielectric constant of Matsuoka’s 905 modified by Fukui’s low-k dielectric material for the third insulating film 16 as addressed in claim 1) is lower than a dielectric constant of a silicon oxide.  
Regarding claim 10, Matsuoka modified by Fukui discloses the semiconductor device according to claim 9,
wherein the first insulating film (Matsuoka’s 901 equivalent to Fukui’s 11) and second insulating film (Matsuoka’s 902,903 equivalent to Fukui’s 14) are silicon oxide films (described in [0076] and [0089] respectively by Fukui), and the third insulating film (Matsuoka’s 905 equivalent to Fukui’s 16) is SiOC film (described in [0115] by Fukui).  
Regarding claim 11, Matsuoka modified by Fukui discloses the semiconductor device according to claim 9,
wherein a dielectric constant of the second insulating film (a dielectric constant of Matsuoka’s 902,903 equivalent to Fukui’s 14) is lower than the dielectric constant of Fukui’s 14 containing SiOC described in [0094] which the dielectric constant is lower than the silicon oxide).  
Regarding claim 12, Matsuoka modified by Fukui discloses the semiconductor device according to claim 11,
wherein the first insulating film (Matsuoka’s 901 equivalent to Fukui’s 11) is silicon oxide films (described in [0076] by Fukui), and the second insulating film (Matsuoka’s 902,903 equivalent to Fukui’s 14) and the third insulating film (Matsuoka’s 905 equivalent to Fukui’s 16) are SiOC films (Fukui’s 14 containing SiOC described in [0094] and Fukui’s 16 containing SiOC in [0015]).  
Regarding claim 13, Matsuoka modified by Fukui discloses the semiconductor device according to claim 1,
wherein the first insulating film (Matsuoka’s 901), the second insulating film (Matsuoka’s 902,903 equivalent to Fukui’s 14) and the third insulating film (Matsuoka’s 905) are formed as a single layer respectively.  
Regarding claim 14, Matsuoka modified by Fukui discloses the semiconductor device according to claim 1,
wherein the second insulating film (Matsuoka’s 902,903 equivalent to Fukui’s 14) and the third insulating film (Matsuoka’s 905 equivalent to Fukui’s 16) are extended an entire horizontal surface of the first insulating film (Fukui’s 11).  
Regarding claim 15, Matsuoka modified by Fukui discloses the semiconductor device according to claim 1, further comprising:
a fourth insulating film (Matsuoka’s SiN 705 in Fig. 1) formed between the semiconductor substrate (Matsuoka’s 1) and the first insulating film (Matsuoka’s 901), 
Matsuoka’s 603) is formed in the first insulating film (Matsuoka’s 901), the second insulating film (Matsuoka’s 902,903) and the fourth insulating film (Matsuoka’s SiN 705).  
Regarding claim 16, Matsuoka modified by Fukui discloses the semiconductor device according to claim 1,
wherein a part of the second insulating film (a part of the Matsuoka’s 902,903) is formed over the upper surface of the first conductor (the upper surface of the Matsuoka’s 603).  
Regarding claim 17, Matsuoka modified by Fukui discloses the semiconductor device according to claim 2,
wherein the lowermost lower surface of the second conductor (lowermost lower surface of the Matsuoka’s 605 in Fig. 1) is formed on the lowermost lower surface of the wiring trench (the lowermost lower surface of the Matsuoka’s wiring trench for 605) and is higher than the upper surface of the first insulating film (the upper surface of the Matsuoka’s 901).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898